    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 1 of 8 - Page ID # 17



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

A.W.,                                            )               Case No. 8:19-cv-342
                                                 )
                Plaintiff,                       )
                                                 )
        vs.                                      )           AMENDED COMPLAINT
                                                 )
NEBRASKA MEDICAL CENTER, a                       )
Nebraska non-profit corporation; and             )
MARK DIETRICH, M.D.,                             )
                                                 )
                Defendants.                      )

        A.W., Plaintiff in the above-captioned matter, by and through her counsel of record, for her

cause of action against Defendants, states as follows:

                                                     1.

        A.W. is a resident of Palm Beach, Florida. Her identity is known to Defendant Nebraska

Medical Center, which communicated with A.W. about DIETRICH eleven months after DIETRICH

performed surgery on her and, in the course thereof, committed battery on her. The nature of the

battery is the reason that A.W. is identified here by her initials.

                                                     2.

        The Nebraska Medical Center (“NMC”) is a Nebraska non-profit domestic corporation with

its principal place of business in Omaha, Douglas County, Nebraska. At all times herein mentioned,

DIETRICH was a licensed physician in the State of Nebraska who held himself out to be duly

licensed as such and to have the skills, ability, expertise, and learning of similar medical practitioners.

He practices medicine in Omaha, Douglas County, Nebraska, and holds privileges at NMC.

                                                     3.

        There is complete diversity between Plaintiff and Defendants, and the matter in controversy
    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 2 of 8 - Page ID # 18



greatly exceeds, exclusive of interest and costs, the sums specified by 28 U.S.C. §1332. The events

at issue took place in Omaha, Douglas County, Nebraska. Venue and jurisdiction are proper in this

Court.

                                   DR. DIETRICH AND NMC

                                                 4.

         DIETRICH is an alumnus of the University of Nebraska Medical Center. In 2017, the

University of Nebraska Medical Center described DIETRICH as follows:

         Mark E. Dietrich is an assistant professor in the Department of Orthopaedic Surgery
         and Rehabilitation. He received his law degree from the University of Nebraska
         College of Law in 1994, and his medical degree from the University of Nebraska
         College of Medicine in 2001. Dr. Dietrich completed a five-year residency program
         at the University of Nebraska/Creighton University Health Foundation in 2006,
         followed by an orthopaedic sports medicine fellowship at Minnesota Sports Medicine
         in Minneapolis in 2007. He is a board-certified orthopaedic surgeon. He is a member
         of the American Academy of Orthopaedic Surgeons, American Orthopaedic Society
         for Sports Medicine, Nebraska Orthopaedic Society, Nebraska Medical Association
         and Nebraska State Bar Association.1

DIETRICH was an event physician for the United States Olympic Team Trials in Omaha, a sideline

physician for area youth sports teams, and a member of UNMC’s “Physicians Leadership Academy”

and Surgical Services Operations Committee. He was a generous financial donor to the Department

of Orthopedic Surgery, qualifying for the “$10,000 and Up” listing of financial supporters.

                                                 5.

         On information and belief, DIETRICH was also a sexual predator, and NMC knew it.

                                                 6.

         In what is believed to be early 2017, the Omaha Police Department began investigating



         1
        “Framework for Growth: 2016 Report of the UNMC Department of Orthopaedic
Surgery and Rehabilitation” at 84.
    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 3 of 8 - Page ID # 19



DIETRICH for sexually groping and fondling patients who were under anesthesia. On May 30,

2017, DIETRICH was sued for fondling the breasts and vaginal tissues of an orthopedic patient on

December 9, 2016 while that patient was anesthetized.2

                                                7.

       NMC was aware of the allegations against DIETRICH. NMC did not suspend DIETRICH’s

privileges. NMC did not restrict DIETRICH from performing surgery or otherwise having access to

anesthetized patients.

                                                8.

       In spite of its knowledge of the serious allegations that DIETRICH was groping the breasts

and vaginal tissues of anesthetized patients (including NMC patients), NMC maintained

DIETRICH’s access to patients who were anesthetized, helpless and totally unable to protect

themselves – patients who had placed their complete trust in NMC to keep them safe during surgery.

                 A.W. BECOMES A PATIENT OF NMC AND DIETRICH

                                                9.

       A.W. sustained an injury to her knee in July 2017. As a resident of Florida, she received

treatment in Florida. The treatment she received in Florida did not resolve the pain and limitation

caused by her knee injury.

                                               10.

       In her search for different medical care, A.W. received a referral to NMC and to DIETRICH.

A.W. traveled to Omaha to be examined by DIETRICH on November 15, 2017.

                                               11.


       2
       Deborah Lowndes, and spouse Timothy Lowndes v. Mark E. Dietrich, M.D., Douglas
County District Court Case No. 17-4506.
    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 4 of 8 - Page ID # 20



         DIETRICH made a good impression on A.W. and A.W.’s mother, who was present during

the consultation. DIETRICH told A.W. he could help her. DIETRICH presented as not only

knowledgeable and experienced, but also caring and trustworthy. A.W. felt comfortable with

DIETRICH, and agreed with DIETRICH’s recommendation for anterior cruciate ligament

reconstruction with a bone patellar tendon bone autograft.

                                                 12.

         DIETRICH and NMC scheduled A.W.’s surgery for December 1, 2017.

                                                 13.

         By December 1, 2017, NMC was well aware of the allegations that DIETRICH was touching

the sexual and private parts of anesthetized patients for purposes of personal gratification, not for

medical treatment. NMC did not include this information in the informed consent discussions with

its patients, or otherwise warn patients that the surgeon it had privileged to perform surgery on them

was the subject of multiple investigations for sexual assault. Had A.W. known, she would not have

consented to giving DIETRICH access to her anesthetized body.

                                                 14.

         On information and belief, NMC was by December 1, 2017 assigning surgical staff to

surreptitiously observe DIETRICH during surgery and report whether DIETRICH did anything

inappropriate to the anesthetized patient. This, apparently, was NMC’s means of managing the risk

that one of its privileged surgical staff may be preying on anesthetized patients in NMC operating

rooms.

                                                 15.

         On December 1, 2017, DIETRICH performed an arthroscopy-knee with anterior cruciate

ligament repair on A.W. Ryan Miller, H4, assisted, as did MS4 Seth Wardyn. On information and
    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 5 of 8 - Page ID # 21



belief, nursing staff was present as well. General anesthesia for A.W. began at 1224 and finished at

1507. NMC discharged A.W. at 1904.

                                                16.

       No one advised A.W. that DIETRICH had, apparently, removed a glove and fondled her

vagina during the procedure. Nor did any participant in the procedure record this in A.W.’s chart.

To read A.W.’s chart, this procedure was absolutely unremarkable.

                                                17.

       On December 11, 2017, A.W. returned to DIETRICH for follow-up evaluation. She

returned to DIETRICH for another follow-up evaluation on February 2, 2018. She remained

unaware that DIETRICH had fondled her vagina with his ungloved hand during the December 1,

2017 procedure. She returned to Florida.

                                                18.

       Eleven months after A.W.’s procedure, on October 19, 2018, NMC terminated DIETRICH’s

employment and privileges.

                                                19.

       That same month (October 2018), two representatives of NMC telephoned A.W. A.W. had

no reason to expect a call from NMC and did not know why anyone from NMC would be calling her.

                                                20.

       The NMC representatives informed A.W. that someone present in the operating room during

A.W.’s December 1, 2017 procedure had reported that DIETRICH had touched A.W.’s vagina with

his ungloved hand while A.W. was anesthetized.

                                                21.

       The person who witnessed DIETRICH assault A.W. did not intervene. Nor did the person
    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 6 of 8 - Page ID # 22



who witnessed DIETRICH assault A.W. make any notation in A.W.’s chart. If that person reported

what he or she saw before A.W.’s follow-up appointments with DIETRICH, no one advised A.W.

before she attended either of the two follow-up appointments.

                                                22.

       NMC’s representatives told A.W. that NMC would pay for three sessions of mental health

counseling. A.W. found a counselor, attended counseling, and then called NMC to inform it that

three sessions would not be enough. She remains shocked, confused, betrayed and mortified, and

her emotional distress can reasonably be expected to persist long into the future.

                                                23.

       The end result is that DIETRICH, by treating A.W.’s anesthetized body as a vehicle for

personal gratification and thrill-seeking, forever changed the story of A.W.’s life. She will,

forevermore, be a person who was sexually abused while under anesthesia. There are not two ways

around that. She will, forevermore, be someone whom a predator decided he wanted to prey on.

She will, forevermore, be someone whom a predator believed he could get away with assaulting.

                                                24.

       And there are not two ways around the fact that NMC knew it had, at the least, a potential

predator privileged to perform surgery, yet maintained his access to anesthetized patients. A.W. will

always know that NMC assessed her to be not valuable enough to protect her from DIETRICH.

                                                25.

       Despite that these facts bore directly on events that occurred during her surgical procedure,

NMC did not supplement A.W.’s medical chart to include its finding that DIETRICH had fondled

A.W.’s vagina, or to include its telephone advisement to A.W. of its finding.

                                                26.
    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 7 of 8 - Page ID # 23



       On December 1, 2017, Defendants, and each of them, were responsible for obtaining

examination of A.W., testing, screening, diagnosis, referral, recommending consultation, treatment

and case management for A.W.’s physical condition and for A.W.’s health and well being, including

her emotional well being. A.W. employed Defendants to care for and treat her and to do all things

reasonably necessary for her care and treatment, to tell her what she needed to know in order to

decide whether to let DIETRICH perform surgery on her, and to refrain from using her anesthetized

body for personal gratification. Defendants undertook such employment and agreed to care for and

treat A.W. and to do all things reasonably necessary in connection therewith.

                                               27.

       Before December 2, 2017, Defendant NMC knew that DIETRICH represented a threat to

anesthetized NMC patients, yet continued his privileges and his association with NMC and, more

to the point, allowed him continued access to anesthetized patients until October 19, 2018. This

failure of supervisory responsibility directly and proximately caused DIETRICH’s ability to meet

A.W., develop her trust and cause the resulting harm alleged in this complaint.

                                               28.

       DIETRICH, too, directly and proximately caused harm to A.W. by committing battery on

her while she was anesthetized and thereby permanently changing her life. He did so in the course

and scope of his privileges and employment with NMC, triggering respondeat superior liability for

NMC.

                                               29.

       Defendants, and each of them, failed to follow a reasonable standard of care in the medical

treatment which they provided for A.W. during the period of time relevant herein. and failed to

follow a reasonable standard of care in their treatment of A.W.. The direct and proximate result of
    8:19-cv-00342-RFR-SMB Doc # 6 Filed: 08/14/19 Page 8 of 8 - Page ID # 24



Defendants’ coverup, DIETRICH’s battery and Defendants’ subsequent additional coverup was to

permanently and irrevocably change A.W.’s life.

                                                30.

       A.W. waives her right to a review of this matter by the Nebraska Hospital-Medical Liability

Panel pursuant to NEB . REV . STAT. § 44-2840(4). A copy of this Complaint will be served via

certified mail, return receipt requested, on the Director of Insurance.

       WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:

       1.      For compensatory damages (to include damage to A.W.’s emotional health) in an
               amount exceeding $75,000, in an amount to be specifically proven at trial;

       2.      For post-judgment interest at the maximum legal rate;

       3.      For costs of suit incurred herein;

       4.      For punitive damages pursuant to NEB . CONST . Art. VII, § 5, appropriated to the use
               and support of the common schools; and

       5.      For such other and further relief as the Court deems just and proper.

              JURY DEMAND AND DESIGNATION OF PLACE OF TRIAL

       A.W. requests that this matter be tried to a jury in Omaha, Nebraska.

                                              A.W., Plaintiff,


                                              By:     /s/ Maren Lynn Chaloupka
                                                      Maren Lynn Chaloupka – NSBA # 20864
                                              Chaloupka Holyoke Snyder Chaloupka & Longoria,
                                              P.C., L.L.O.
                                              1714 2nd Avenue
                                              P.O. Box 2424
                                              Scottsbluff, Nebraska 69363-2424
                                              (308) 635-5000
                                              mlc@chhsclaw.net
